 Case 1:19-cv-01109-MN Document 16 Filed 12/23/19 Page 1 of 3 PageID #: 257



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITAL                                )
CONFIRMATION, LLC,                                )
                                                  )
               Plaintiff,                         )   C.A. No. 1:19-cv-01109-MN
                                                  )
       v.                                         )
                                                  )
COMPANYCAM, INC.,                                 )
                                                  )
               Defendant.                         )

   UNOPPOSED STIPULATION FOR EXTENSION OF TIME TO FILE PROPOSED
      JOINT SCHEDULING ORDER AND PROPOSED ORDER FOR SAME

       Plaintiff Rothschild Digital Confirmation, LLC (“RDC”), subject to the approval by the

Court, moves this Court through its counsel this unopposed motion for extension of time to file

the proposed joint scheduling order to January 13, 2020.

       As grounds for this motion, RDC asserts the following:

            1. On November 21, 2019, the Court ordered that RDC coordinate with

               CompanyCam, Inc., Acumatica, Inc., Mize, Inc., Replicon Software, Inc., Epay

               Systems, Inc., and TeamConnect, LLC to arrive at a joint scheduling order for all

               cases;

            2. The parties require additional time to complete a joint scheduling order

               coordinating with all of the various entities;

            3. Acumatica, Inc., TeamConnect, LLC, Epay Systems, Inc., Replicon Software,

               Inc., and Mize, Inc. have stipulated to extension of the deadline to January 13,

               2020;

            4. An extension of time will not affect any other deadlines on the schedule.
  Case 1:19-cv-01109-MN Document 16 Filed 12/23/19 Page 2 of 3 PageID #: 258



       In view of above, RDC respectfully requests extension of time to file the proposed

scheduling order to ensure coordination with all of the parties.


                                                     By: /s/ Stamatios Stamoulis
Dated: December 23, 2019                                 Stamatios Stamoulis (#4606)
                                                         Richard C. Weinblatt (#5080)
                                                         800 N West Street, Third Floor
                                                         Wilmington, DE 19801
                                                         Tel: (302) 999-1540
                                                         stamoulis@swdelaw.com
                                                         weinblatt@swdelaw.com

                                                     Attorneys for Plaintiff Rothschild Digital
                                                     Confirmation, LLC




       IT IS SO ORDERED, this __________ day of ________________ 2019.


                              ____________________________________________
                                                U.S.D.J.




                                                 2
  Case 1:19-cv-01109-MN Document 16 Filed 12/23/19 Page 3 of 3 PageID #: 259



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on

December 23, 2019.



                                                             /s/ Stamatios Stamoulis




                                                 3
